Citation Nr: 0917411	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-22 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for sleep difficulty/sleep 
apnea, to include as secondary to an undiagnosed illness, or 
secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 12, 1988 to 
April 15, 1988, October 11, 1990 to June 29, 1991, and March 
25, 2002 to November 25, 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision, mailed to the 
Veteran in November 2004, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that 
denied the Veteran's claim of entitlement to service 
connection for sleep difficulty/sleep apnea, to include as 
due to an undiagnosed illness.  At the time of his July 2005 
Substantive Appeal, the Veteran asserted that his sleep 
difficulty/sleep apnea was secondary to his service-connected 
degenerative disk disease (DDD) C5-7, cervical spine, mild 
DDD L3-4 and L5-S1, lumbar spine, and paresthesias, right 
upper extremity, associated with DDD C5-7, cervical spine and 
mild DDD L3-4 and L5-S1, lumbar spine.

In July 2007, the Veteran and his wife testified via 
videoconference before the undersigned Acting Veterans Law 
Judge, seated at the Board's Central Office in Washington, 
D.C.  A transcript of the hearing has been associated with 
the claims file. 

In January 2008, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran developed a sleep disorder as a direct result 
of his service-connected DDD C5-7, cervical spine and mild 
DDD L3-4 and L5-S1, lumbar spine.  


CONCLUSION OF LAW

The Veteran's sleep disorder is proximately due to or the 
result of his service-connected DDD C5-7, cervical spine and 
mild DDD L3-4 and L5-S1, lumbar spine.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

The Veteran asserts that his sleep problems began after 
serving in the military, especially after injuring his neck 
in Kosovo.  The Veteran reported that, in his opinion, there 
is a direct relation with the injury in his neck and the 
fatigue he feels.  At his personal hearing, the Veteran 
submitted Internet articles indicating a relationship between 
environmental hazards and sleep disturbances.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  A disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  Establishing 
service connection on a secondary basis essentially requires 
evidence sufficient to show that (1) a current disability 
exists, and (2) the current disability was either caused or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.303, 3.310.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Report of Medical Examination, dated in September 1986 and 
conducted for the purpose of entry into service, is silent 
for any sleep abnormalities.  Report of Medical History, 
dated at that time and completed by the Veteran, indicates 
that he did not report any history of frequent trouble 
sleeping.  Report of Medical History, dated in June 1991 and 
completed by the Veteran, indicates that the Veteran reported 
a history of frequent trouble sleeping.  Southwest Asia 
Demobilization/ Redeployment Medical Evaluation, dated in 
June 1991, indicated that the Veteran reported that he 
incurred a back injury while in the Southwest Asia region and 
answered in the affirmative when asked if he had nightmares 
or trouble sleeping.  

Private treatment records dated in December 1994 indicate 
that the Veteran complained of being tired.  Private 
treatment records dated in December 2000 indicate that the 
Veteran reported constant fatigue.  It appears that the 
Veteran was treated for depression.  

On VA examination in June 2004, the Veteran reported that he 
slept two to four hours each night, and that his wife 
reported that his snoring was occasionally loud and that he 
occasionally stopped breathing.  The Veteran complained of 
mild hypersomnolence, without hemoptysis.  Physical 
examination was unremarkable.  A sleep study was ordered and 
the Veteran was diagnosed as having mild sleep apnea, 
according to history, causing minor functional impairment.  

VA treatment records dated in January 2005 indicate that the 
Veteran inquired as to whether there existed a relationship 
between his back pain and sleep apnea.  The physician stated 
that he was not aware that sleep apnea was related to back 
pain. VA treatment records dated in February 2005 indicate 
that the Veteran reported that he was concerned that his 1991 
complaints of tiredness were attributed to depression, and 
that he was not evaluated for sleep apnea.  The Veteran 
requested a compensation and pension examination for sleep 
apnea.  

VA treatment records dated in March 2005 indicate that the 
Veteran's physician offered an opinion as to the Veteran's 
claim.  The physician reported that the Veteran stated that 
he had experienced daytime tiredness for several years, 
including the time during which he served on active duty in 
Saudi Arabia.  The physician reported that the Veteran had 
recently been diagnosed as having sleep apnea and opined that 
the it was more likely than not that the symptoms of 
tiredness were related to sleep apnea even while the Veteran 
was on active duty.

In March 2005, the Veteran's private chiropractor opined that 
the major contributing factor to the Veteran's sleep 
disturbance with associated sleep deprivation was his chronic 
pain and headaches from his degenerative inflammatory 
arthritis of his neck and back.  The chiropractor gave a 
lengthy medical rationale for his opinion, describing the 
workings of the mechanical nerve irritations at the spinal 
level and the structures of the mouth and throat.  The 
chiropractor opined that it was not unreasonable to conclude, 
based upon review of the Veteran's health questionnaires, 
history, results of x-ray examination, magnetic resonance 
imaging (MRI) testing, and physical findings, that the 
Veteran's sleep disorder/apnea is a result of chronic 
mechanical dysfunction and associated chronic pain, mediated 
directly by spinal mechanical nerve irritations or by the 
process of cytokine-neuro-immune response.   

In July 2005, the Veteran's private chiropractor reported 
that the Veteran experienced documented spinal impairment as 
a result of his military duty.  The chiropractor stated that 
it was his professional opinion, based on reasonable 
chiropractic certainty, that the Veteran suffered from sleep 
disturbance pattern/sleep apnea as a secondary condition that 
developed over time in response to his initial reported 
injuries.  The chiropractor directed attention to his March 
2005 letter for a discussion of the response mechanism upon 
which he bases his opinion.  


VA treatment records dated in August 2005 indicate that the 
Veteran underwent a sleep study.  The Veteran was diagnosed 
as having obstructive sleep apnea and polysomnogram with CPAP 
titration.  In September 2005, a VA examiner reviewed the 
Veteran's treatment records and a June 2004 sleep study 
results.  The examiner reported that the main predisposing 
conditions for obstructive sleep apnea are obesity, male sex, 
craniofacial structural abnormalities, family history, 
genetic factors, and advanced age.  The examiner concluded 
that there was no evidence that suggested that sleep apnea 
was either caused by or aggravated by pain.

On VA examination in June 2008, the Veteran related that he 
could not be certain as to the onset of his sleep symptoms 
with migraine headaches.  The Veteran estimated that such 
symptoms began in 2002.  The examiner noted the Veteran's 
prior sleep study results, internet research articles, 
private opinions, service-connected disabilities, claims 
file, service treatment records, and post-service treatment 
records and diagnosed obstructive sleep apnea.  The examiner 
opined that the Veteran's obstructive sleep apnea was less 
likely as not a result of any incident of active service or 
secondary to any of the Veteran's service-connected 
disabilities.  The examiner reasoned that the Veteran's 
service treatment records were negative for any complaints, 
treatment, or diagnosis of any sleep disorder, and as such, 
the obstructive sleep apnea was less likely the result of 
active military service.  The examiner further reasoned that 
a full review of the medical literature showed no medical 
evidence linking any of the Veteran's service-connected 
disabilities to the mechanical pathophysiology of obstructive 
sleep apnea.  The examiner stated that the medical literature 
upon which the Veteran, and his private treatment providers, 
relied were not specifically applicable to the Veteran's 
condition.  

As noted above, the Veteran reported having sleep difficulty 
in June 1991.  This is certainly evidence of an in-service 
complaint.  Because the June 2008 VA examiner offered as 
rationale for his opinion the "fact" that there was no 
evidence of complaint, treatment, or diagnosis of a sleep 
disorder during the Veteran's period of military service 
draws the whole opinion into question.  In light of the fact 
that the Veteran's treating VA physician opined in March 2005 
that the Veteran's symptoms of tiredness were likely related 
to sleep difficulties even while in service and his private 
treating chiropractor opined in March 2005 and July 2005 that 
the Veteran's sleep disorder/apnea was a result of chronic 
mechanical dysfunction due to his service-connected spinal 
impairment, the Board finds the evidence to at least be in 
relative equipoise in showing that the Veteran has a sleep 
disorder that is a direct result of his service-connected DDD 
C5-7, cervical spine and mild DDD L3-4 and L5-S1, lumbar 
spine.  Therefore, resolving all reasonable doubt in favor of 
the Veteran, the Board finds that service connection for a 
sleep disorder as secondary to service-connected DDD C5-7, 
cervical spine and mild DDD L3-4 and L5-S1, lumbar spine, is 
warranted.


ORDER

Service connection for a sleep disorder as secondary to 
service-connected DDD C5-7, cervical spine and mild DDD L3-4 
and L5-S1, lumbar spine, is granted, subject to the laws and 
regulations governing monetary awards.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


